1

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT

8                                     DISTRICT OF NEVADA

9                                                ***

10    DAVID O. HOOPER,                               Case No. 3:19-cv-00612-MMD-WGC
11                                     Petitioner,                   ORDER
             v.
12
      NEVADA, STATE OF,
13
                                    Respondent.
14

15          Petitioner David O. Hooper has submitted a purported pro se petition for writ of

16   habeas corpus under 28 U.S.C. § 2254 (ECF No. 1-1). His application to proceed in forma

17   pauperis is incomplete. Accordingly, this matter has not been properly commenced. 28

18   U.S.C. § 1915(a)(2); LSR 1-2. The present action, therefore, will be dismissed.

19          Moreover, Petitioner’s filing is largely indecipherable, sets forth no discernible

20   factual allegations cognizable in federal habeas and no discernible, plausible factual

21   allegations that would state a claim for which relief may be granted in any event. He

22   appears to invoke ineffective assistance of counsel but includes no specific factual

23   allegations. He appears to insinuate, without elaboration, that federal judges are

24   retaliating against him for assisting another inmate in filing a civil rights complaint.

25   Petitioner’s submission is delusional and frivolous. The Court also notes that it is unclear

26   from his prolific filing in state and federal court whether this is a second and successive

27   federal petition.

28          It is therefore ordered that the Clerk detach and file the Petition (ECF No. 1-1).
1           It is further ordered that Petitioner’s incomplete application to proceed in forma

2    pauperis (ECF No. 1) is denied.

3           It is further ordered this action is dismissed as improperly commenced and

4    frivolous.

5           It is further ordered that a certificate of appealability is denied, as jurists of reason

6    would not find the Court’s dismissal of this improperly commenced action without

7    prejudice to be debatable or incorrect.

8           It is further ordered that the Clerk enter judgment accordingly and close this case.

9           DATED THIS 16th day of October 2019.

10
11
                                                 MIRANDA M. DU
12                                               CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                    2
